712 F.2d 990
83-2 USTC  P 9572
UNITED STATES of America, Plaintiff-Appellant,v.Lucille Mitzy Bosco RODGERS, Individually and as survivingspouse of Philip S. Bosco, et al., Defendants-Appellees.Joerene INGRAM and Laurel A. Bates, Trustee, Plaintiffs-Appellants,v.CITY OF DALLAS DEPARTMENT OF HOUSING & URBAN REHABILITATION,et al., Defendants,United States of America, (Internal Revenue Service),Defendant-Appellee.
Nos. 79-3358, 80-1020 and 79-3888.
United States Court of Appeals,Fifth Circuit.*
Aug. 22, 1983.

Glenn L. Archer, Jr., Asst. Atty. Gen., William S. Estabrook, Wynette J. Hewett, John F. Murr, Michael L. Paup, Chief, Appellate Section, Tax Div., U.S. Dept. of Justice, Washington, D.C., for plaintiff-appellant in Nos. 79-3358 and 80-1020 and defendant-appellee in No. 79-3888.
Ray, Trotti, Hemphill, Meadows & Hahn, William David Elliott, J. Michael Wylie, Dallas, Tex., for defendants-appellees in Nos. 79-3358 and 80-1020.
L. Lynn Elliott, Charles A. Thompson, Dallas, Tex., for plaintiffs-appellants in No. 79-3888.
Appeals from the United States District Court for the Northern District of Texas.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before CHARLES CLARK, TATE and WILLIAMS, Circuit Judges.
PER CURIAM:


1
On May 31, 1983, the United States Supreme Court, --- U.S. ----, 103 S. Ct. 2132, 76 L. Ed. 2d 236, reversed the decision of this Court in United States v. Rodgers, and vacated the decision in United States v. Ingram.   The cases were remanded to this Court with direction that they be remanded to the district court for further proceedings.


2
IT IS ORDERED that the cases of United States v. Rodgers, 649 F.2d 1117, and  Ingram v. United States, 649 F.2d 1128, are remanded to the district court for further proceedings consistent with the opinion of the United States Supreme Court dated May 31, 1983.



*
 Former Fifth Circuit case, Section 9(1) of Public Law 96-452 October 14, 1980